         Case 4:20-po-05034-JTJ Document 5 Filed 07/28/20 Page 1 of 1
                                                                      07/23/2020




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                 VIOLATION:
                                           6564423
             Plaintiff,                    Location Code: M13

      vs.

 RICHARD J. SOBOLEWSKI,                    ORDER
             Defendant.


      Based upon the United States’ motion to accept the defendant’s payment of

a $150 fine and $30 processing fee for violation 6564423 (for a total of $180), and

for good cause shown,

      IT IS ORDERED that the $180 fine paid by the defendant is accepted as a

full adjudication of violation 6564423.

      IT IS FURTHER ORDERED that the initial appearance scheduled for

August 6, 2020, is VACATED.

      DATED this 23rd day of July, 2020.
